DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
In claim 1, lines 1-2, after “comprising:” delete “having” because these two words are synonymous.   Appropriate correction is required.
	In claim 12, line 4, replace “90% to 50% of the gas is injectable through the top lance” with --50% to 90% of the gas is injectable through the top lance--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is unclear what the limitation calling for “manifold assigned to the furnace cover” means or intended to convey because the phrase “assigned to” does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hübers et al. (US Patent No. 5,602,867) in view of Steins et al. (US Patent No. 5,410,566).
Regarding claim 8, Hübers et al. teaches a smelting assembly  (see abstract, and figures 1 and 2) for production of steel (see abstract, and figures 1 and 2), comprising: a fireproof-cladded lower furnace/hearth part (24, see figure 1 and column 3, line 65-column 4, line 11) with bottom tapping (23, see figure 1 and column 3, line 65-column 4, line 11) ; a substantially cylindrical, water-cooled, upper furnace (19-21, see figure 1 and column 3, line 65-column 4, line 11); a furnace cover or lid (4, see figure 1 and column 4, lines 5-20) removably disposed onto the upper furnace (see figure 1, column 4, lines 5-20) wherein the cover  or lid has an exhaust gas port (see column 4, lines 15-20), wherein the smelting assembly is configured for a running mode without a smelting current as well as for a running mode with a smelting current (see figure 2, column 2, lines 1-67 and column 4, lines 15-23), wherein the running mode of the smelting 
 Hübers et al. teaches a smelting current mode that uses at least one electrode but fails to particularly teach an electrode made of graphite together with a plurality of lateral wall injectors that are arranged spaced in the cylindrical upper furnace so as to be radially encircle the graphite electrode when running in a smelting current mode. 
Steins et al. teaches an electric arc furnace for steel making that comprises a removable cover (3 see figures 1-3 and column 2, lines 23-65) with said cover having at least one opening through which at least one graphite electrode (4, see figures 1-3 and column 2, lines 23-65) introducible into the upper furnace part for running the furnace in smelting current mode (see figures 1-3 and column 2, lines 23-65); and wherein a plurality of lateral wall injectors (oxygen lances 19, see figures 1-3 and column 2, lines 50-60) are arranged spaced in the cylindrical upper furnace portion so as to be radially encircle the graphite electrode and in an operating position are aligned towards the melt level for  injecting oxidizing gas into the lower furnace/hearth portion (see figures 1-3, abstract , and column 2, lines 23-61). 
It would have been obvious to one of ordinary skill in the art at the time the 

Regarding claim 10, Hübers et al. in view of Steins et al. teaches a smelting assembly for production of steel in which various mixtures of metallurgical ingredients are added (see Steins et al. , column 2, lines 42-68) when running in current smelting mode, and a furnace cover that  is convertible so that the at least one graphite electrode is introducible into the lower furnace/hearth part (see Steins et al., figures 1-3 and column 2, lines 23-65; and Hübers et al., column 4, lines 15-47 and figures 2-5).          Regarding claims 9 and 13, Hübers et al. in view of Steins et al. teaches a smelting assembly for production of steel in which both top lance and the lateral wall injectors (see Hübers et al. ,column 4, lines 15-47 and figures 2-5; and Steins et al., figures 1-3 and column 2, lines 50-60)  are cooperatively coordinated  to operate simultaneously during the steel production; and therefore it would reasonably be expected to achieve  an optimal mixing ratio between the top lance and the lateral wall injectors to reduce melt and slag splashes and a formation of skull in the upper furnace is minimized in the same manner as claimed, especially since Hübers et al. in view of 

Regarding claim 11, Hübers et al. in view of Steins et al. teaches a smelting assembly for production of steel in which when running in smelting current mode the furnace cover is able to carry three graphite electrodes through the openings of the furnace cover (see Steins et al., figures 1-3 and column 2, lines 23-65 and Hübers et al., column 4, lines 15-47 and figures 2-5).
Regarding claim 12, Hübers et al. in view of Steins et al. teaches a smelting assembly for production of steel in which the lateral wall injectors and the top lance are both configured for injecting oxidizing gas into the melt simultaneously (Hübers et al., column 4, lines 15-47 and figures 2-5 and see Steins et al. figures 1-3 and column 2, lines 50-60) but fails to particular teaches that between 10% and 50% of said gas and 50% and 90% of said gas is injected from the lateral wall injectors and the top lance respectively as claimed. However, these claimed features are drawn to the manner in which the apparatus is operated. Furthermore, it is well settled that apparatus claims cover what a device is, not what a device does, and also that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114.II. In this instant case the combined apparatus of Hübers et al. and Steins et al. would reasonably be expected to operate in the same manner as claimed especially since substantially the same structural features as claimed are taught by these prior art as combined.
Regarding claim 14, Hübers et al. in view of Steins et al. teaches at least an 
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDonald et al. (US 3,955,964), Lasorda (US 2017/0280519), Coe et al. (US 7,717,976), Kleinschmidt et al. (US 2014/0355642), Guliana et al. (US 8,562,713) and Schempp et al. (US 3,812,275) are also cited in PTO-892.

8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733